This opinion is subject to administrative correction before final disposition.




                                 Before
                      GASTON, HOUTZ, and MYERS
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                        Randal M. NELSON
                Staff Sergeant (E-6), U.S. Marine Corps
                               Appellant

                             No. 202100329

                        _________________________

                           Decided: 18 April 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                               Eric A. Catto

 Sentence adjudged 5 August 2021 by a general court-martial convened
 at Marine Corps Recruit Depot Parris Island, South Carolina, consist-
 ing of a military judge sitting alone. Sentence approved by the conven-
 ing authority: reduction to E-1, confinement for 9 months, and a bad-
 conduct discharge.

                          For Appellant:
               Commander Michael E. Maffei, JAGC, USN
                  United States v. Nelson, NMCCA No. 202100329
                                Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2